Shaw, C. J.
We perceive no weight in this objection. The complaint, including the full name and the addition of the complaint and the signature, is one entire document. It is addressed to the justice of the police court of Cambridge; it is officially certified by the same justice that it was “ received and sworn to,” that is, sworn to by the same person from whom it was received. The jurat or certificate of the justice is equivalent to an averment by him that the signature and oath were those of the complainant, as named in the introduction; and could not have been truly made if the fact were otherwise.

Exceptions overruled.